Citation Nr: 1411544	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin cancer.  

2.  Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Grandson
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1966 and from December 1969 to December 1972, with service in the Republic of Vietnam from September 1971 to September 1972.  

The appellant has been substituted for the Veteran with regard to the claim concerning skin cancer.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge in a November 2011 video conference hearing; a transcript of the hearing is associated with the claims file.  

In November 2011, the appellant raised a claim under 38 U.S.C.A. § 1151, contending that her husband's platelets were low prior to his splenectomy in July 2009, and that the family was told he would not have the surgery.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and it is unclear if the appellant wishes to proceed with the claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include clarification if the appellant wishes to continue with the claim.  

The matter of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  An unappealed January 2007 rating decision denied the Veteran service connection for skin cancer, based essentially on findings that there was no evidence that such was related to service, including Agent Orange/herbicide exposure.  

2.  Evidence received since the January 2007 rating decision is cumulative or redundant of the evidence of record at the time of the January 2007 decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for skin cancer.  


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied service connection for skin cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence has not been received to reopen the claim of service connection for skin cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

The Board finds that a November 2008 letter provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) and for claims to reopen in accordance with Kent, including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the appellant in the development of her claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, post-service private and VA treatment records, and lay statements have been obtained.  A medical opinion regarding the Veteran's skin cancer is not required because new and material evidence to reopen the finally adjudicated claim has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

The appellant was also afforded a hearing before a Veterans Law Judge (VLJ) at which she presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ identified the issue and asked specific questions directed at identifying whether there was evidence that would help substantiate the claim and specifically sought to identify any pertinent evidence not currently associated with the claims file.  In addition, the appellant volunteered her theory of entitlement to benefits, relating that service connection should be granted for skin cancer as due to Agent Orange/herbicide exposure in Vietnam.   Accordingly, she is not shown to be prejudiced on this basis.  Finally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that no further action pursuant to Bryant is necessary and the appellant is not prejudiced by a decision at this time.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran and the appellant were notified and aware of the evidence needed to substantiate the claim, the avenues through which he or she might obtain such evidence, and the allocation of responsibilities between the Veteran/appellant and VA in obtaining such evidence.  The Veteran and the appellant were active participants in the claims process by submitting evidence and argument.  Therefore, the Board may proceed to a decision on the merits.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen the claim for service connection for skin cancer.  Historically, a January 2007 rating decision denied the Veteran's claim for service connection for skin cancer, essentially based on findings that there was no evidence that it was related to service, to include Agent Orange/herbicide exposure.  He did not appeal this decision and, as such, it became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulations is inapplicable as no evidence pertaining to the claim for service connection for skin cancer was received prior to the expiration of the appeal period stemming from the January 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Veteran's service treatment records are silent for treatment, findings, or diagnoses of skin cancer.  On December 1965 and September 1969 separation examination reports, the skin was normal on clinical evaluation, and in his September 1969 separation report of medical history, he denied any history of skin diseases.  Service personnel records show that he had service in Vietnam from September 1971 to September 1972.  Hence, exposure to Agent Orange/herbicides is conceded.  Post-service evidence includes diagnoses of squamous cell carcinoma, and skin biopsies showing squamous cell carcinoma.  The record also includes the Veteran's contention that his skin cancer was related to herbicide exposure in Vietnam.  

The evidence added to the record since the January 2007 rating decision includes no evidence or suggestion that the Veteran's skin cancer is related to his service, to include Agent Orange/herbicide exposure in Vietnam.  The evidence includes new skin biopsies showing diagnoses of squamous cell carcinoma.  However, such evidence does not provide a nexus opinion as to etiology of the skin cancer.  Therefore, the Board finds that this additional evidence does not relate to an unestablished fact necessary to substantiate the claim.  For this reason, this evidence is not new and material as it is cumulative of evidence previously considered.  38 C.F.R. § 3.156(a).  

As to the written statements and testimony from the appellant, these statements amount to nothing more than the continued claim that the Veteran's skin cancer is due to Agent Orange/herbicide exposure during service.  This claim was before VA when it last denied the claim.  Then, as now, lay persons not trained in the field of medicine, to include the appellant, are not competent to offer an opinion regarding medical questions as to whether the Veteran's skin cancer is related to conceded Agent Orange/herbicide exposure during service because such an opinion requires medical training which she does not have.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the appellant continues to claim that the skin cancer is related to Agent Orange/herbicide exposure in Vietnam is not new evidence within the context of 38 C.F.R. § 3.156(a).  Thus, because no new and material evidence has been received, the appeal must be denied.  


ORDER

New and material evidence having not been presented, the claim of service connection for skin cancer is not reopened, and the appeal is denied.  


REMAND

The appellant's claim for entitlement to service connection for the cause of the Veteran's death must be remanded in order to ensure that due process is followed.  When any Veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310.  

The appellant should be provided with notice that is in compliance with the VCAA.  In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the Court held that in a claim for DIC, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DCI claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The appellant has not yet been provided the specific notice required under Hupp.  This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the appellant VCAA-compliant notice that informs her of the evidence and information necessary to substantiate her claim for service connection for the cause of the Veteran's death.  Specifically, the notice should include a list of the conditions for which the Veteran was service-connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, as required by Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2. Then readjudicate the appellant's claim of service connection for the cause of the Veteran's death.  If the claim remains denied, issue the appellant and her representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


